COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00278-CV


MICHAEL ANGELES                                                        APPELLANT

                                         V.

ASHLEY ANN                                                               APPELLEE
WANSLEY


                                     ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant Michael Angeles filed his notice of appeal of the trial court’s April

10, 2012 judgment on July 10, 2012. Because he filed his motion for new trial on

May 11, 2012, one day late, his notice of appeal appeared to be untimely, and on

July 17, 2012, we sent Appellant a letter informing him of our concern that we

lacked jurisdiction over the appeal because of the untimely filing of the notice of


      1
       See Tex. R. App. P. 47.4.
appeal. We requested that he or any party desiring to continue the appeal file a

response showing grounds for continuing the appeal by July 27, 2012, or the

appeal could be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a),

44.3.   Having received no response, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3, 43.2(f).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: September 20, 2012




                                         2